     Case 2:17-cv-02421-TLN-DMC Document 70 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                     No. 2:17-cv-02421-TLN-DMC
12                        Plaintiff,
13            v.                                         NOTICE OF RELATED CASE ORDER
14    PETER KAMPA, et al.,
15                        Defendants.
16

17    ROGER GIFFORD,                                     No. 2:21-cv-00119-JAM-AC

18                       Plaintiff,

19           v.

20    MICHELE HANSON, et al.,

21                       Defendants.

22

23          Examination of the above-entitled actions reveals that they are related within the meaning

24   of Local Rule 123(a). The actions involve the same parties, are based on the same claims, the

25   same event, the same questions of fact and the same questions of law, and would therefore entail

26   a substantial duplication of labor if heard by different judges. Accordingly, the assignment of the

27   matters to the same judge is likely to affect a substantial savings of judicial effort and is also

28   likely to be convenient for the parties.

                                                         1
     Case 2:17-cv-02421-TLN-DMC Document 70 Filed 02/11/21 Page 2 of 2


 1          IT IS THEREFORE ORDERED that the action denominated 2:21-cv-00119-JAM-AC is

 2   hereby reassigned to District Judge Troy L. Nunley and Magistrate Judge Dennis M. Cota for all

 3   further proceedings. Any dates currently set in the reassigned case are hereby VACATED.

 4   Henceforth, the caption on documents filed in the reassigned case shall be known as 2:21-cv-

 5   00119-TLN-DMC. IT IS FURTHER ORDERED that the Clerk of Court make appropriate

 6   adjustment in the assignment of civil cases to compensate for this reassignment and issue.

 7          IT IS SO ORDERED.

 8   DATED: February 10, 2021

 9

10

11                                                          Troy L. Nunley
                                                            United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
